      Case 4:19-cv-00390-BSM Document 59 Filed 07/08/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CARL J. TATE                                                               PLAINTIFF
ADC #105109

v.                        CASE NO. 4:19-CV-00390-BSM

CYNTHIA T. NELSON, et al.                                                 DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of July 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
